BERANEK, Judge.
This appeal seeks to reverse the trial court’s finding that a contract between the parties is void and no longer enforceable. The parties entered into a long term contract for the production and grinding of sugar cane. The price to be paid for the grinding of the cane was to be in accordance with certain formulas and regulations established by the sugar branch of the United States Department of Agriculture under the general statutory scheme of the United States Sugar Act of 1948. After functioning under the contract for many years, ap-pellees sued to terminate the contract on the theory that the price was no longer fixed or determinable. It was asserted and proved to the satisfaction of the trial court that the United States Department of Agriculture no longer established pricing formulas and regulations. This was because the United States Sugar Act of 1948 expired in December of 1966. The trial court found the contract was no longer enforceable and that the negotiations between the parties subsequent to the expiration of the United States Sugar Act did not serve to create an implied contract. Appellant has failed to demonstrate error in the factual findings or legal conclusions of the trial court. The final judgment is, therefore, affirmed.
CROSS, J., and SCHWARTZ, ALAN R., Associate Judge, concur.